

113 S1661 PCS: To require the Secretary of State to offer rewards of up to $5,000,000 for information regarding the attacks on the United States diplomatic mission at Benghazi, Libya that began on September 11, 2012.
U.S. Senate
2013-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 242113th CONGRESS1st SessionS. 1661IN THE SENATE OF THE UNITED STATESNovember 7, 2013Mr. Cruz (for himself, Mr. Graham, and Mr. Inhofe) introduced the following bill; which was read the first timeNovember 12, 2013Read the second time and placed on the calendarA BILLTo require the Secretary of State to offer rewards of up to $5,000,000 for information regarding the attacks on the United States diplomatic mission at Benghazi, Libya that began on September 11, 2012.1.Rewards authorizedIn accordance with the Rewards for Justice program authorized under section 36(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b)), the Secretary of State shall offer a reward of not more than $5,000,000 to individuals who furnish information—(1)regarding the attacks on the United States diplomatic mission at Benghazi, Libya that began on September 11, 2012; or(2)leading to the capture of an individual who committed, conspired to commit, attempted to commit, or aided in the commission of the attacks described in paragraph (1).November 12, 2013Read the second time and placed on the calendar